F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         NOV 25 2003
                               TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                              Clerk

 DWAYNE GARRETT,
             Plaintiff - Appellant,                     No. 03-7067
 v.                                               (D.C. No. CV-03-150-S)
 ARDELL SCHULER, an individual;                         (E.D. Okla.)
 and OPAL A. CARTER, an individual,
             Defendants - Appellees.


                          ORDER AND JUDGMENT *


Before HARTZ, McKAY, and McCONNELL, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f). The case is therefore submitted without

oral argument.

      Because none of the named judges is on the panel in this case, the motion

to disqualify is denied as moot. There being no merit to the appeal, the decision



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of the district court is AFFIRMED.



                                           Entered for the Court

                                           PER CURIAM




                                     -2-